UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                      )
UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )
      v.                              )                       Civil Action No. 04-0798 (PLF)
                                      )
ALL ASSETS HELD AT BANK JULIUS )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
Name of Pavlo Lazarenko et al.,       )
                                      )
              Defendants In Rem.      )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               On April 30, 2020, following this Court’s opinion striking Pavel Lazarenko’s

claim to the Balford Trust, the United States filed a motion [Dkt. No. 1256] to strike the claims

of Ekaterina Lazarenko and Lecia Lazarenko to the Balford Trust. That same day, Ekaterina

Lazarenko and Lecia Lazarenko (the “Lazarenko daughters”) filed a motion [Dkt. No. 1259] for

summary judgment on the United States’ allegations related to the Balford Trust. In their

motion, the Lazarenko daughters argue that the United States is time-barred from seeking

forfeiture of the Balford Trust. See Dkt. No. 1259 at 1. On August 4, 2020, the United States

filed its sealed opposition [Dkt. No. 1342]. It filed a redacted version of its opposition [Dkt. No.

1339] on August 10, 2020. The Lazarenko daughters filed their reply [Dkt. No. 1363] on

October 2, 2020.

               On September 7, 2021, this Court granted the United States’ motion to strike the

Lazarenko daughters’ claims to the Balford Trust. United States v. All Assets Held at Bank
Julius, Civil Action No. 04-0798, 2021 WL 4060353, at *16 (D.D.C. Sept. 7, 2021). The Court

concluded that the Lazarenko daughters lacked constitutional standing to contest forfeiture of the

Balford Trust. Id. at *14. “[S]tanding . . . is jurisdictional.” Lewis v. Casey, 518 U.S. 343, 349

n.1 (1996). “It is well established, [therefore], that before a federal court can consider the merits

of a legal claim, the person seeking to invoke the jurisdiction of the court must establish the

requisite standing to sue.” Whitmore v. Arkansas, 495 U.S. 149, 154 (1990). Because this Court

has concluded that the Lazarenko daughters lack constitutional standing to assert a claim to the

Balford Trust, the Court does not have jurisdiction to consider the merits of the Lazarenko

daughters’ motion for summary judgment on the United States’ allegations related to the Balford

Trust.

               Accordingly, it is hereby

               ORDERED that the Lazarenko daughters’ motion [Dkt. No. 1259] for summary

judgment on the United States’ allegations related to the Balford Trust is DENIED.

               SO ORDERED.



                                                         /s/
                                                        PAUL L. FRIEDMAN
                                                        United States District Judge


DATE: September 10, 2021




                                                  2